Citation Nr: 0906680	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1964.  He also served in the U.S. Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in September 
2007 and REMANDED for additional development and 
reajudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of a compensable evaluation for bilateral hearing loss.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993). 

The Veteran has appointed the Oregon Department of Veterans 
Affairs as his representative.  (See November 2000 
Appointment of Veterans Service Organization as Claimant's 
Representative form (VA Form 21-22)).  Upon review of the 
record, it does not appear that the representative was given 
an opportunity to submit argument or procedural documents in 
support of the Veteran's claim after the Appeals Management 
Center (AMC) had completed the remand development in the 
case.  When an appellant appeals to the Board, he or she 
"will be accorded full right to representation in all stages 
of an appeal by a recognized organization, attorney, agent, 
or other authorized person."  38 C.F.R. § 20.600 (2008).  
When an appellant has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2008).  In order to comply with due process of law, the 
Veteran's representative must be provided the opportunity to 
review the record and offer written argument on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
Oregon Department of Veterans Affairs and 
afford the organization an opportunity to 
review the claims folder and submit a VA 
Form 646 on behalf of the Veteran.  All 
efforts made should be documented and 
incorporated into the claims file.  
Notification of this action should be 
sent to the Veteran and documented in the 
claims file.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

